Citation Nr: 1746102	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to June 1970.  He is a combat veteran from the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The record before the board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has a current diagnosis of diabetic retinopathy in either eye.


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by a letter dated March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was also provided with VA eye examinations in October 2012 as part of a diabetes examination, and in June 2013 in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The resulting medical opinions were adequate as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that none of the examinations afforded the Veteran showed a current diagnosis of diabetic retinopathy.  In the absence of any current disability, any claim as to an inadequate VA examination as to etiology is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 33.303d).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 12 Vet. App. 247, 253 (1999). 

Factual Background and Analysis

The Veteran asserts that he should be service connected for retinopathy, secondary to his service-connected diabetes.  

On Oct 5, 2011, the veteran attended a Diabetic Eye Examination.  At this examination, upon dilation and physical examination, the examiner observed "vessels and periphery normal, both eyes; no retinopathy."

In an October 2011 ophthalmology note, the examiner noted that the Veteran had a "diabetic eye exam at this encounter. Result of exam: Normal."  Upon dilation, the examiner noted, "vessels and periphery normal, both eye; no retinopathy."

In October 2012 the Veteran was afforded a VA examination for his service-connected diabetes.  The examiner specifically noted that there were no recognized complications of diabetes, to include diabetic retinopathy.   The examiner concluded that the Veteran had no diagnosis of retinopathy.

In June 2013 the Veteran was afforded a VA eye examination.  The examiner diagnosed the Veteran with cataract in the right eye, and cataract removal with replacement intraocular lens in the left eye; anisometropia; blepharochalasis; and posterior vitreous degeneration.  The examiner concluded, "No diabetic retinopathy noted on this exam."

Throughout the period on appeal, the Veteran has not been diagnosed with retinopathy in either eye.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for diabetic retinopathy has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, service connection for diabetic retinopathy is not warranted.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


